

116 S87 IS: Kennesaw Mountain National Battlefield Park Boundary Adjustment Act 
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 87IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Isakson (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo adjust the boundary of the Kennesaw Mountain National Battlefield Park to include the Wallis
			 House and Harriston Hill, and for other purposes.
	
 1.Short titleThis Act may be cited as the Kennesaw Mountain National Battlefield Park Boundary Adjustment Act . 2.DefinitionsIn this section:
 (1)MapThe term map means the map entitled Kennesaw Mountain National Battlefield Park, Proposed Boundary Adjustment, numbered 325/80,020, and dated February 2010. (2)ParkThe term Park means the Kennesaw Mountain National Battlefield Park.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Kennesaw Mountain National Battlefield Park Boundary adjustment (a)Boundary adjustmentThe boundary of the Park is modified to include the approximately 8 acres of land or interests in land identified as Wallis House and Harriston Hill, as generally depicted on the map.
 (b)MapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service.
 (c)Land acquisitionThe Secretary may acquire land or interests in land described in subsection (a) by donation, purchase from willing sellers, or exchange.
 (d)Administration of acquired landThe Secretary shall administer land and interests in land acquired under this Act as part of the Park in accordance with applicable laws (including regulations).